Citation Nr: 1127641	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected spondylosis with degenerative disk disease (DDD) of the lumbar spine, and herniated nucleus pulposus L4-L5.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected sensory neuropathy of right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision granted service connection for the Veteran's back disorder and sensory neuropathy of the right leg, and assigned 10 percent evaluations for both disabilities, effective from October 1, 2005.  

The Veteran provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge in December 2007.  A transcript of the hearing is of record.  

The Board remanded the claims in November 2008 so that additional development of the evidence could be conducted.  

In a December 2007 VA Form 21-4138, the Veteran requested increased ratings for his service-connected bilateral knee and right ankle disabilities.  These increased rating claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.

The issues concerning increased initial disability ratings for the service-connected spondylosis with DDD of the lumbar spine and herniated nucleus pulposus L4-L5, and sensory neuropathy of right lower extremity are REMANDED to the RO via the Appeals management Center (AMC).  VA will notify the appellant if further action is required.
REMAND

Remand is necessary in this case to obtain VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The development ordered by the Board in its November 2008 remand included VA seeking to associate with the record VA treatment records dated since October 2006.  This development was completed, and of record are now VA outpatient medical records dated from October 2006 to December 2008.  These records were considered by the AMC.  See May 2009 Supplemental Statement of the Case (SSOC).  Another VA medical record, dated in June 2009, is also of record.  Although this record was associated with the claims file without waiver of initial AO consideration, and while it has not been so considered, it is essentially cumulative of other medical records already on file.  

These VA outpatient medical records reveal that the Veteran underwent, during this time period, several epidural steroid injections for treatment of chronic low back pain with radiculopathy.  These included treatment afforded him in December 2006; July and September 2007; and January, April, and November 2008.  

The Board also notes that the Veteran was last afforded VA examinations (peripheral nerves and spine) in December 2006.  This is more than four and a half years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The December 2006 VA peripheral nerves examination report shows that the Veteran complained of pain radiating down both his calves with long periods of standing or sitting.  Bilateral sensory radiculopathy of the legs was diagnosed.  The service-connected right-sided sensory radiculopathy was attributed to the Veteran's service-connected lumbar spine spondylosis.  Frequent exacerbations of low back pain was reported to be present.  

The December 2006 VA spine examination report notes that the Veteran complained of daily low back pain, described as "sharp."  He added that for this he received chiropractic treatment, physical therapy (without relief), and epidurals.  He denied flare-ups.  He also denied incapacitating episodes.  Examination demonstrated painful motion and no spasm.  No tenderness to palpitation was reported.  He also denied sensory changes.  Thoracolumbar range of motion findings were reported to be 90 degrees (flexion), 10 degrees (extension), 20 degrees (bilateral lateral flexion), and 30 degrees (bilateral lateral rotation).  Range of motion was noted to be reduced due to pain.  X-ray and MRI (magnetic resonance imaging) studies of the lumbar spine were noted to Grade I spondylolisthesis L4-5 with degenerative disc disease L4-5.  

The Veteran submitted a letter to VA in June 2009 in which he highlighted medical findings in a May 4, 2007, VA physical therapy discharge summary.  As noted on this record, where the Veteran complained of low back pain and radiating pain into both hips and his right leg, range of motion testing of the Veteran's "trunk" showed forward flexion to 25 degrees, extension to zero degrees, bilateral lateral flexion to 20 degrees, and rotation of "about 50% of active" range of motion.  These findings are noticeably worse than those reported in the December 2006 VA spine examination report.  The remainder of the Veteran's letter, in the opinion of the Board, shows that he essentially alleged that his symptoms associated with his service-connected spondylosis with DDD of the lumbar spine, and herniated nucleus pulposus L4-L5, and his service-connected sensory neuropathy of right lower extremity had "increased in severity."  See page two of letter.  This represents to the Board an indication of allegations of worsening symptoms since December 2006.

In light of the factors noted above, the Board concludes that, in this case, additional VA examinations are needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Thus, in this case, more recent VA examination findings may provide additional evidence showing that a higher initial or staged rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of his service-connected lumbar spine and right lower extremity disabilities.  The claim files must be made available to the respective VA examiner, and the examiner should review the file prior to the examination.  In accordance with the latest pertinent AMIE worksheets, each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar spine and right lower extremity disability.  All appropriate tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physicians prior to the completion of their reports, and all clinical findings should be reported in detail.

The orthopedic examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, after considering the Veteran's documented medical history and assertions, each examining physician should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Concerning the Veteran's low back disability, each examining physician must answer the following questions:

a.  Is there favorable or unfavorable thoracolumbar ankylosis?  If so, which and to what degree?

b.  What is the exact measurement for forward flexion of the Veteran's thoracolumbar spine?  Does the Veteran's age, body habitus, neurologic disease, or other factors unrelated to disease or injury of the spine, in any way render the range of motion values normal, even though they do not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a (2010)?  If so, a full supporting rationale for such a conclusion must be furnished.

c.  What is the combined range of motion of the thoracolumbar spine (forward flexion, extension, lateral flexion, and lateral rotation), with normal being 240 degrees?

d.  Does the Veteran's lumbar spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record.

e.  During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his cervical and/or low back disorder having a total duration of at least four weeks?

The neurologic examiner should conduct a full clinical evaluation of the symptomatology of the Veteran's right lower extremity disability and discuss and described the degree of disability as being "severe," "moderately severe," "moderate," or "slight."  

The examiners are requested to provide a rationale for any opinion provided, preferably with citation to the clinical record.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issues in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson.  If in any respect the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

